Title: Thomas Jefferson: List of Taxable property in Albemarle County, 1 Feb. 1823, 1 February 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    a list of taxable property in Albemarle county Feb. 1. 1823, for which the subscriber is responsible? 2597.acres of land ?56.slaves above 12. years of age1.Landauhorses and mules.
                        Th: Jefferson
                    